DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 6-8 and 15 in the reply filed on 8/13/2021 is acknowledged.
Claims 1-5, 9-14, and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/13/20201.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “formula amounts” in claim 6 is a relative term which renders the claim indefinite. The term “formula amounts” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, the claim contains no formula for determining the .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundin (US 2019/0308241).
With respect to Claim 6, Lundin teaches a method of making a feedstock for a 3D printing process, wherein the method comprises a first step of mixing sinterable particles, for example, metal powder, with a polymer binder such that the sinterable particles are homogeneously distributed throughout the binder. (para. 95-105, 113, 134, 163, 171, 245).  As Lundin teaches a method of mixing a metal powder and polymer binder such that the metal powder particles surfaces are fully surrounded and encased by the binder, it is therefore deemed to teach where “the polymer binder is coated on the surface of the metal powder.”
Lundin teaches selecting an amount of sinterable particles (metal powder) to minimize shrinkage during 3D printing while maintaining processability of the feedstock and teaches specific amounts to obtain such goals. (para. 140; Table 1).  Thus, the reference is deemed to teach selecting a desired formula amount of metal powder and polymer binder to obtain desired properties for 3D printing and specific embodiments of formula amounts.

	Therefore, Lundin is deemed to teach a method of making a feedstock for 3D printing meeting each of the claimed limitations with sufficient specificity to anticipate the instant claim.
	With respect to Claim 7, Lundin teaches specific examples of mixing at 190° C, falling within the instantly claimed range. (para. 171-172).
	With respect to Claim 8, Lundin teaches wherein the filament feedstock (linear feedstock) is spooled for use in a 3D printing process, and is therefore “wound into a disk shape for use.” (para. 27, 130, 139; Fig. 1, depicting spooled feedstock comprising filament wound into a disk shape).
	With respect to Claim 15, Lundin teaches an embodiment wherein the mixing step is conducted with the binder and a portion of the metal powder for 15 minutes and then further mixed with the fully amounts of binder and metal powder for 60 minutes. (para. 171-172).  Therefore, Lundin is deemed to teach a mixing step of 60 minutes or alternatively, 75 minutes, falling within the instantly claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lundin (US 2019/0308241) in view of Tsukamoto et al. (US 2014/0131612).
In the alternative to the rejections of Claims 6-8 and 15, Lundin teaches a method of making a feedstock for 3D printing comprising a mixing step of mixing formula amounts of a metal powder and a polymer binder at a temperature of, for example 190 C for 60-75 minutes, then extruding the mixture to form a linear feedstock. (see rejections of Claims 6-8 and 15 incorporated here by reference).  Lundin teaches forming a mixture such that the metal powder particles are dispersed in the binder, deemed to constitute where the “polymer binder is coated on the surface of metal powder.”  
In the alternative if the method of Lundin is not interpreted to result in a coated metal powder, Tsukamoto teaches a method of making a feedstock comprising mixing a ferrite powder and a polymer 
	Lundin recognizes that a feedstock for a 3D printing process may comprise a filament (linear shape) or pellets. (para. 55).  Thus, Lundin and Tsukamoto are both drawn to method of forming a feedstock, for example, a pellet, the method comprising a step of mixing a polymer binder and a powder material.  It would have been obvious to one of ordinary skill in the art to modify the method of Lundin, to perform a step of mixing a polymer binder and a powder, such that the power is coated with the binder, as taught by Tsukamoto, in order to form a coated metal powder useful for forming a feedstock material.  In other words, it would have been obvious to one of ordinary skill in the art to substitute one method of mixing a polymer binder and a powder to form a mixture useful for forming a feedstock, such as pellet or filament, with another method of mixing, with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JOHN A HEVEY/Primary Examiner, Art Unit 1735